Citation Nr: 1723397	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left wrist disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right wrist disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sinus disorder.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a headache disorder, to include as secondary to a sinus disorder.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin condition in the groin.

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, bi-polar disorder, and posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for left shoulder tendonitis, to include as secondary to left wrist condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from August 1974 to September 1976.
	
This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) during a February 2017 hearing at the RO. As transcript is included in the claims file. 



The Board has recharacterized the claims for service connection for depression, bi-polar disorder, and PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that even though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has an acquired psychiatric disorder incurred during active service.  He reported treatment while in service in Germany.  The Board notes that there are no mental health records in the Veteran's service treatment records and in an August 1976 separation medical history report the Veteran denied ever being treated for a mental health condition while in service; he did report a prior neurology test prior to service.  An August 1967 mental status evaluation showed no evidence of a mental health problem.  However, in the same August 1976 separation medical history report, the Veteran complained of depression or excessive worry.  To date, the Veteran has not undergone a VA mental health examination.  The Board finds a VA examination is necessary to determine the nature and etiology of any claimed psychiatric disorder. 

The Veteran has applied to reopen a claim for entitlement to service connection for right and left wrist disorders, diagnosed as carpal tunnel syndrome.  The Board notes that the claims were previously denied in November 2003 as there was no nexus between wrist complaints in service and post-service diagnoses of carpal tunnel syndrome.  During the February 2017 Board hearing, the Veteran testified that he has surgery on his wrists within a few years of service.  The earliest treatment records in the file are private treatment records dated in May 2000.  As it is clear there are outstanding treatment records relating to the Veteran's wrists, the Board finds a remand is necessary. 

As the Veteran has asserted his left shoulder disorder is due to his left wrist disorder, the Board finds the claim is inextricably intertwined and must also be remanded. 

The Veteran asserts he has a chronic headache disorder either incurred in service or secondary to a sinus disorder.  The Board notes that the claim was previously denied in November 2003 as there was no current diagnosis of a chronic headache disorder.  The private and VA treatment records include multiple complaints of headaches and migraines, but no diagnosis of a chronic headache or migraine disorder.  Nonetheless, during the February 2017 Board hearing, the Veteran testified that he has been diagnosed with a headache disorder and has been prescribed medications from the VA.  The Board notes that VA treatment records in the file are only dated through August 2010.  As such, a remand is necessary to obtain any outstanding VA treatment records relevant to the Veteran's claims. 

As the outstanding VA treatment records may be relevant to the Veteran's applications to reopen claims for entitlement to service connection for sinus and skin condition of the groin, as well as left shoulder sinusitis, these claims are also remanded for additional adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed right and left wrist disorders prior to May 2000, including the names and addresses of all health care providers whose records have not already been provided to VA.  

Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

Additionally, the RO should obtain all outstanding VA treatment records after August 2010 which are relevant to the Veteran's claims. 

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.  Thereafter, schedule a VA examination by an appropriate examiner to address the nature and etiology of the Veteran's psychiatric disorders.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  After review of the electronic claims file and examination of the Veteran, to include consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder was incurred in or caused by the Veteran's active military service.  A complete rationale for any opinion expressed must be provided.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




